DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14, 17-21, 24-27 and 31is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rodriguez et al. (US 2008/0224642 A1).

Regarding claims 12 and 17, Rodriguez discloses a movable barrier opener system (e.g. Figs. 1-3), comprising: 
a motor (e.g. Fig. 3: M) for moving a barrier (e.g. Fig. 3: 222) along a defined travel path (e.g. [0002]); 
a movable barrier operator controller for controlling the operation of the motor(e.g. Fig. 3) configured to: 
initially define and store a first force factor profile pattern indicative of a successful barrier run along the defined travel path, without barrier travel interruption (e.g. [0041, 0044, 0045, 0046]), subsequently define a second force factor profile pattern indicative of a currently monitored barrier run along the defined travel path (e.g. [0007, 0051]), compare the first and second force factor profile patterns to determine a degree of correlation (e.g. [0052]: determine difference between actively measured motor current draw value and stored current draw value), namely a correlation coefficient, between the first and second force profile patterns, and 
interrupt operation of the motor, and therefore barrier travel, in response to the correlation coefficient being indicative of an anomalous barrier travel condition (e.g. [0052]: stop the barrier when the difference exceeds an allowed value).  
Regarding claim 13, Rodriguez discloses the first force profile pattern is either set at the factory or as a consequence of a successful barrier run prior to the currently monitored barrier monitor run (e.g. [0007, 0041, 0044-0046, 0051]).  
Regarding claim 14, Rodriguez discloses the first and second force factor profile patterns depend upon a force factor consisting of one of motor torque, motor current, motor speed, motor voltage, or back EMF, or combinations thereof (e.g. [0037, 0045-0046, 0050-0052]: motor current).  
Regarding claim 19, Rodriguez discloses a method of operating a movable barrier opener system (e.g. Figs. 1-4), the method comprising the steps of:
a) directing a motor to move a movable barrier substantially along a defined travel path while sensing current drawn by the motor and, based upon the sensed current, generating a current consumption curve (e.g. [0046, 0052, 0056]); b) determining a degree of correlation between the current consumption curve and a current consumption curve (e.g. [0052]: determine difference between actively measured motor current draw value and stored current draw value) indicative of a successful barrier run along the defined travel path, without barrier travel interruption (e.g. [0050-0052]), as the current consumption curve is generated; and c) directing the motor to cease movement, or cease and reverse movement, of the movable barrier upon the degree of correlation being outside of pre-set acceptable comparison criteria (e.g. [0052]: stop the barrier when the difference exceeds an allowed value).  
Regarding claims 18 and 20, Rodriguez discloses the controller is configured to compare the correlation coefficient to pre-set acceptable comparison criteria programmed into the controller, the controller also configured to stop the motor when the correlation coefficient is not within the pre-set acceptable comparison criteria (e.g. [0052]: stop the barrier when the difference exceeds an allowed value).  
Regarding claim 21, Rodriguez discloses the determining the degree of correlation is performed after expiration of a delay period that starts upon directing the motor to move the movable barrier (e.g. [0056, 0060]: comparison occurs for every segment; thus, the segment duration corresponds to the claimed delay period).  
Regarding claim 24, Rodriguez discloses the successful barrier run and the currently monitored barrier run correspond to closing the barrier (e.g. [0051]).  
Regarding claim 25, Rodriguez discloses the anomalous barrier travel condition is a travel obstruction or a loss of tension in a cable (e.g. [0037, 0052]).  
Regarding claim 26, Rodriguez discloses the movable barrier operator controller is further configured to reverse a direction of travel of the barrier after the interruption of operation of the motor (e.g. [0052]).  
Regarding claim 27, Rodriguez discloses the movable barrier operator controller is configured to continuously update the first force profile pattern based upon successful barrier runs (e.g. [0007, 0062]).  
Regarding claim 31, Rodriguez discloses the first force factor profile pattern is updated to incorporate the second force factor profile pattern in response to the correlation coefficient satisfying pre-set acceptable comparison criteria (e.g. [0007, 0062]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2008/0224642 A1) in view of Kelly et al. (US 5,999,866).
Regarding claim 15, Rodriguez discloses the correlation coefficient (i.e. difference between the measured current and stored current in the profile) from mean values (e.g. [0048]).
Although it is well-known to determine and minimize correlation of errors by mathematical techniques, such as sum of absolute differences, sum of squared differences, a sign correlation, etc., Rodriguez fails to disclose determine the degree of correlation using sums of squared deviations.
However, Kelly teaches determine the degree of correlation between the first and second patterns by calculating a correlation coefficient using sums of squared deviations of the first and second patterns (e.g. col 5 lines 42-27).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Rodriguez with the teachings of Kelly to determine the degree of correlation of two data by using a well-known mathematical technique, such as sums of squared deviations.  The modification would have yielded only predictable results to one skilled in the art.
Regarding claim 22, Rodriguez discloses the determining the degree of correlation (i.e. difference between the measured current and stored current in the profile) from mean values (e.g. [0048, 0052]).  And, the determining the degree of correlation indicative of a successful barrier run when the difference between the measured current and stored current in the profile does not exceed an allowed value (e.g. [0052]).
Although it is well-known to determine and minimize correlation of errors by mathematical techniques, such as sum of absolute differences, sum of squared differences, a sign correlation, etc., Rodriguez fails to disclose determine the degree of correlation using sums of squared deviations.
However, Kelly teaches determine the degree of correlation between the first and second patterns by calculating a correlation coefficient using sums of squared deviations of the first and second patterns (e.g. col 5 lines 42-27).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Rodriguez with the teachings of Kelly to determine the degree of correlation of two data by using a well-known mathematical technique, such as sums of squared deviations.  The modification would have yielded only predictable results to one skilled in the art.
Claim(s) 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2008/0224642 A1) in view of Olmsted (US 9,217,83 B2).
Regarding 16, Rodriguez discloses a garage door opener system, comprising: a DC motor for moving a garage door along a defined travel path; a jack shaft motor drive assembly for rotating a jack shaft and one or more cable drums rigidly attached to the jack shaft, with one or more cables disposed about the drums with a free end of each cable attached near the bottom of the garage door, the rotation of the jack shaft in a defined direction configured to raise the garage door (e.g. Fig. 1 & [0024-0027]); a garage door operator controller (e.g. Fig. 3) configured to: compare a first force factor profile pattern (e.g. [0041, 0044, 0045, 0046]), corresponding to motor current (e.g. [0052]), and indicative of a successful door run, without door travel interruption, along the defined travel path (e.g. [0007, 0051]), with a second force factor profile pattern, also corresponding to motor current, indicative of a currently monitored garage door run along the defined travel path (e.g. [0052]: determine difference between actively measured motor current draw value and stored current draw value); and stop the motor when the comparison of the second force profile pattern with the first force profile pattern (e.g. [0052]: stop the barrier when the difference exceeds an allowed value).
Rodriguez fails to disclose, but Olmsted teaches the comparison indicates a loss of tension in the one or more cables (e.g. col 9 line 62 to col 10 line 20: change of tension of the cable caused by the door struck an object; i.e. obstruction; since Rodriguez discloses the comparison indicate obstruction, the comparison would also indicate loss of tension in the cable). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Rodriguez with the teachings of Olmsted to determine tension of a cable is changed by determining the door struck an object/obstruction since it is known in the art that tension of the cable is lost when the door struck an object.
Regarding claim 28, Rodriguez discloses the garage door operator controller is configured to continuously update the first force profile pattern based upon successful garage door runs (e.g. [0007, 0062]).  
Claim(s) 23 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2008/0224642 A1) in view of Keller et al. (US 2005/0156546 A1).
Regarding claim 23, Rodriguez fails to disclose, but Keller teaches the pre-set acceptable comparison criteria varies as the movable barrier moves along the defined travel path (e.g. Fig. 7: speed threshold changes along door positions of a travel path; [0026]: current corresponds to torque; Figs. 4-5: torque varies with speed).
Thus, it would have been obvious to one skilled in the art to have variable current threshold when monitoring the current drawn by the motor in view of teachings of Keller since current, torque and speed are proportionally related.  Therefore, combination of Rodrigues and Keller teaches it would have been obvious to have variable current threshold for monitoring condition of a movable barrier. 
Regarding claim 29, Rodriguez fails to disclose, but Keller teaches the pre-set acceptable comparison criteria is variable to permit different forces to be applied to the barrier in different portions of the defined travel path (e.g. Fig. 7: speed threshold changes along door positions of a travel path).
Thus, it would have been obvious to one skilled in the art to have modified the teachings of Rodriguez with the teachings of Keller to have a variable threshold when monitoring condition of a movable barrier since it is known in the art as taught by Keller to have variable threshold so as to determine obstruction along the barrier travel path more accurately.  
Regarding claim 30, Rodriguez fails to disclose, but Keller teaches the pre-set acceptable comparison criteria is variable to provide no restrictions on a force applied to the barrier at an end of the defined travel path (e.g. Fig. 7: speed threshold changes along door positions of a travel path).
Thus, it would have been obvious to one skilled in the art to have modified the teachings of Rodriguez with the teachings of Keller to have a variable threshold when monitoring condition of a movable barrier since it is known in the art as taught by Keller to have variable threshold so as to determine obstruction along the barrier travel path more accurately.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846